DETAILED ACTION
 	This Action is in response to Applicant’s amendment filed on 1/24/22. Claims 1, 3-26, and 41-50 are still pending in the present application. This Action is made FINAL.
Claim Rejections - 35 USC § 102 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3-5 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saifullah et al. (U.S. Patent Application Publication No. 2007/0249347)

 	Referring to Claim 3, Saifullah et al. disclose a method comprising: receiving performance information indicating wireless connectivity performance between a communication device and a set of candidate wireless access points (pars 28-30 and 42-43, channel quality information, target base station), the communication device in communication with a first wireless access point over a wireless link (pars 28-30 and 42-43, communication with devices) ; based on the performance information, selecting a candidate wireless access point from the set (pars 28-30 and 42-43, optimal target base station); notifying the communication device to handoff the wireless link from the first wireless access point to the selected candidate wireless access point (pars 28-30 and 42-43, handover request); and wherein notifying the communication device to handoff the wireless link includes: communicating a notification from a controller to the communication device,U.S. Application No.: 16/997,414 Attorney Docket No.: CHTR-2020-106 -3- the notification indicating results of pre-authenticating the 
 	Referring to Claim 4 as applied to Claim 3 above, Saifullah et al. disclose the method further comprising: prior to communicating the notification to the communication device: i) communicating an authentication request from the controller to the selected candidate wireless access point, the authentication request pre-authenticating the communication device with the selected candidate wireless access point (pars 28-32 and 42-43, request to target base station to accept handover for mobile station), ii) in response to communicating the authentication request, receiving an authentication response from the selected candidate wireless access point, the authentication response including security information (pars 28-32 and 42-43, acceptance response from base station with identifiers).  
 	Referring to Claim 5 as applied to Claim 4 above, Saifullah et al. disclose the method, wherein the results of pre-authenticating the communication device with the selected candidate wireless access point includes the security information (pars 28-32 and 42-43, identifiers as a result of handover request).
 	Referring to Claim 26, Saifullah et al. disclose a method comprising: communicating performance information through a first wireless access point in a network environment over a wireless communication link to a controller, the performance information indicating wireless connectivity performance between a communication device and the first wireless access point (pars 28-30 and 42-43, channel quality information, stations); receiving control information from the controller, the control information indicating to handoff the wireless link from the first wireless .

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Saifullah et al. (U.S. Patent Application Publication No. 2007/0249347) in view of Uchiyama et al.. (U.S. Patent Application Publication No. 2013/0029668)

 	Referring to Claim 41 as applied to Claim 26 above, Saifullah et al. disclose the method, wherein the results of the controller pre-authenticating the communication device includes security information (pars 28-32 and 42-43, acceptance response from base station with identifiers), the method further comprising: at the communication device, in furtherance of the handoff, utilizing the security information to establish a wireless communication link supporting conveyance of communications between the communication device and the second wireless access point (pars 28-33 and 42-43, identifiers for connection).  
However, Saifullah et al. do not explicitly disclose secured wireless communication link supporting conveyance of encrypted communications.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate secured wireless communication link supporting conveyance of encrypted communications, as taught by Uchiyama et al., in the method of Saifullah et al., for the purpose of enabling reliable handoffs (Uchiyama et al., Abstract).
			Allowable Subject Matter
 	Claims 1, 6-25, and 42-50 are allowed.

 	The following is an Examiner's statement of reasons for allowance: 
 	Claims 1, 13, and 25 are allowed in view of the amendment and accompanying remarks filed on 1/24/22.
 	Claims 6-12, 14-24, 42-50 are allowed because they depend on claims 1 and 13.
 	Authorization is given to charge for additional claims if needed. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



			Response to Arguments 	

 	Applicant’s arguments with respect to claims 1, 6-25, and 42-50 are persuasive. Claims 1, 6-25, and 42-50 have now been allowed.
 	Applicant’s arguments with respect to Claims 3-5, 26, and 41 are not persuasive and are moot in view of new grounds of rejection necessitated by amendment. See the above rejection for the relevant citations found in the cited prior art disclosing the amended limitations. 
 	 				Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642